                                                 Notice Recipients
District/Off: 0971−1                   User: admin                         Date Created: 8/5/2021
Case: 20−10616                         Form ID: pdfeoc                     Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Tyler Lease Meiggs      P. O. Box 2073     Guerneville, CA 95446
                                                                                                    TOTAL: 1




      Case: 20-10616          Doc# 91-1       Filed: 08/05/21       Entered: 08/05/21 13:44:36      Page 1 of
                                                          1
